

115 HR 6395 IH: Assistance for Workers Harmed by Tariffs on Exports Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6395IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Ms. DelBene (for herself, Mr. Kind, Mr. Thompson of California, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to certain workers adversely affect
			 by reduced exports resulting from tariffs imposed as retaliation for
			 United States tariff increases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Assistance for Workers Harmed by Tariffs on Exports Act. 2.FindingsCongress finds the following:
 (1)In recognition that trade policy can result in disparate and disruptive changes to the economy, the Trade Adjustment Assistance program was enacted to help workers adversely impacted by the trade policy decisions of the Federal Government.
 (2)The Trump Administration has made clear that it intends to aggressively use Federal trade statutes, including section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), section 301 of the Trade Act of 1974 (19 U.S.C. 2411), and potentially the International Emergency Economic Powers Act (Public Law 95–223), to increase tariffs on selected imports.
 (3)Foreign countries affected by such tariff increases have, as of the date of the enactment of this Act, already raised tariffs on United States exports or have indicated that they intend to respond by raising tariffs on such exports.
 (4)Increased tariffs on such exports threaten to reduce employment in affected sectors of the United States economy.
 (5)Workers adversely impacted by these effects deserve adjustment assistance. 3.Adjustment assistance for retaliatory tariff increasesSection 222(a)(2) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)) is amended—
 (1)in subparagraph (A)(iii), by striking or at the end; (2)in subparagraph (B)(ii), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (C) (i)the sales or production, or both, of such firm have decreased absolutely;
 (ii)exports of articles produced or services supplied by such firm have decreased; (iii)the decrease in exports described in clause (ii) resulted in whole or in part from tariffs imposed on such exports by a foreign country in response to United States tariffs imposed on imports from such country pursuant to an action taken under the authority of—
 (I)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); (II)section 301 of the Trade Act of 1974 (19 U.S.C. 2411); or
 (III)the International Emergency Economic Powers Act (Public Law 95–223); and (iv)the decrease in exports described in clause (ii) contributed importantly to such workers’ separation or threat of separation and to the decline in the sales or production of such firm..
			